 

Exhibit 10.3

 

 

Viacom Inc.

2006 Long-Term Management Incentive Plan

(Amended and Restated April 12, 2007)

 

Terms and Conditions to the Restricted Share Units Certificate

 

ARTICLE I

TERMS OF RESTRICTED SHARE UNITS

 

Section 1.1     Grant of Restricted Share Units. The Restricted Share Units (the
“Restricted Share Units”) have been awarded to the Participant subject to the
terms and conditions contained in (A) the confirmation for the May 29, 2007
grant of Restricted Share Units provided to the Participant (the “Restricted
Share Units Certificate”) and the Terms and Conditions contained herein
(collectively, the “Certificate”) and (B) the Plan, the terms of which are
hereby incorporated by reference. A copy of the Plan is being provided
simultaneously on-line or attached hereto. Capitalized terms that are not
otherwise defined herein have the meanings assigned to them in the Restricted
Share Units Certificate or the Plan. Each Restricted Share Unit shall entitle
the Participant to receive one share of Class B Common Stock, subject to the
terms and conditions set forth in the Certificate and the Plan.

 

 

Section 1.2

Terms of Restricted Share Units.

 

(a)          Vesting. Subject to the other terms and conditions contained in the
Certificate and in the Plan, the Restricted Share Units shall vest in [two]
[four] installments of an approximately equal whole number of Restricted Share
Units on each of the [first and second] [first, second, third and fourth]
anniversary of the Date of Grant.

 

(b)         Settlement. On the date each portion of the Restricted Share Units
vest, all restrictions contained in the Certificate and in the Plan shall lapse
as to that portion of the Restricted Share Units and that portion of the vested
Restricted Share Units shall be payable in shares of Class B Common Stock, which
may be evidenced in such manner as the Committee in its discretion shall deem
appropriate, including, without limitation, book-entry registration. Settlement
of vested Restricted Share Units shall be made as soon as practicable after the
vesting dates. Such shares of Class B Common Stock shall bear such legends as
the Committee, in its sole discretion, may determine to be necessary or
advisable in order to comply with applicable U.S. federal or state securities
laws. If permitted by the Committee, the Participant may elect to defer
settlement of the Restricted Share Units in accordance with procedures
established by the Committee from time to time.

 

(c)         Dividend Equivalents. Dividend Equivalents, if any, shall accrue on
the Restricted Share Units until the Restricted Share Units are settled. The
Company shall credit the accrual of the Dividend Equivalents to the
Participant’s account at such time and in such manner as determined by the
Committee, in its sole discretion. The Company shall maintain a

 

1



 

Exhibit 10.3

 

bookkeeping record with respect to the amount of the Dividend Equivalents
credited to the Participant’s account. Accrued Dividend Equivalents that have
been credited to the Participant’s account shall be paid in cash through payroll
when the Restricted Share Units are settled. Accrued Dividend Equivalents that
have been credited to the Participant’s account will not be paid with respect to
any Restricted Share Units that do not vest and are cancelled.

 

(d)        Termination of Employment, Retirement, Death or Permanent Disability.
In the event that the Participant’s employment with the Company or any of its
Subsidiaries ends prior to the date or dates on which the Restricted Share Units
vest in accordance with Section 1.2(a) hereof, the Participant shall forfeit all
unvested Restricted Share Units as of the date of such event, unless (i)
otherwise provided in the Participant’s employment agreement or (ii) the
Committee determines otherwise and provides that some or all of such
Participant’s unvested Restricted Share Units shall vest as of the date of such
event, in which case, shares of Class B Common Stock shall be delivered in
accordance with Section 1.2(b) hereof, to the Participant or, in the case of the
Participant’s death, to the person or persons who acquired the right to receive
such certificates by will, the laws of descent and distribution or beneficiary
designation. A “termination of employment” occurs, for purposes of the
Restricted Share Units, when a Participant is no longer an employee of the
Company or any of its Subsidiaries. Unless the Committee determines otherwise,
the employment of a Participant who works for a Subsidiary shall terminate, for
purposes of the Restricted Share Units, on the date on which the Participant’s
employing company ceases to be a Subsidiary.

 

ARTICLE II

EFFECT OF CERTAIN CORPORATE CHANGES

 

In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number and kind of securities subject to the Restricted Share
Units, as it deems appropriate. The Committee may, in its sole discretion, also
make such other adjustments as it deems appropriate in order to preserve the
benefits or potential benefits intended to be made available hereunder. Such
determinations by the Committee shall be conclusive and binding on all persons
for all purposes.

 

ARTICLE III

DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

 

(a)

“Board” shall mean the Board of Directors of the Company.

(b)          “Cause” shall (i) have the meaning provided in a Company or a
Subsidiary employment agreement that is in effect and applicable to the
Participant, or (ii) mean, if there is no such employment agreement or if such
employment agreement contains no such term, unless the Committee determines
otherwise, (A) conduct constituting embezzlement, misappropriation or fraud,
whether or not related to the Participant’s employment with the Company or a

 

2



 

Exhibit 10.3

 

Subsidiary; (B) conduct constituting a felony, whether or not related to the
Participant’s employment with the Company or a Subsidiary; (C) conduct
constituting a financial crime, material act of dishonesty or material unethical
business conduct, involving the Company or a Subsidiary; (D) willful
unauthorized disclosure or use of Company or Subsidiary confidential
information; (E) the failure to obey a material lawful directive that is
appropriate to the Participant’s position from a superior in his or her
reporting line or the Board; (F) the failure or refusal to substantially perform
the Participant’s material employment obligations (other than any such failure
or refusal resulting from the Participant’s disability); (G) the willful failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company or a Subsidiary, after being instructed by the Company or a
Subsidiary to cooperate; (H) the willful destruction of or failure to preserve
documents or other material known to be relevant to any investigation referred
to in subparagraph (G) above; or (I) the willful inducement of others to engage
in the conduct described in subparagraphs (A) – (H).

 

(c)

“Certificate” shall have the meaning set forth in Section 1.1 hereof.

(d)          “Class B Common Stock” shall mean shares of Class B Common Stock,
par value $0.001 per share, of the Company.

(e)          “Code” shall mean the U.S. Internal Revenue Code of l986, as
amended, including any successor law thereto and the rules, regulations and
guidance promulgated thereunder.

(f)           “Committee” shall mean the Compensation Committee of the Board (or
such other Committee(s) as may be appointed or designated by the Board to
administer the Plan).

 

(g)

“Company” shall mean Viacom Inc., a Delaware corporation.

(h)          “Date of Grant” shall be the date set forth on the Restricted Share
Units Certificate.

(i)           “Dividend Equivalent” shall mean an amount in cash equal to the
regular cash dividend, if any, that would have been paid on the number of shares
of Class B Common Stock underlying the Restricted Share Units.

(j)           “Fair Market Value” of a share of Class B Common Stock on a given
date shall be the 4:00 p.m. (New York time) closing price on such date on the
New York Stock Exchange or other principal stock exchange on which the Class B
Common Stock is then listed.

(k)          “Participant” shall mean the employee named on the Restricted Share
Units Certificate.

(l)           “Permanent Disability” shall have the same meaning as such term or
a similar term has in the long-term disability policy maintained by the Company
or a Subsidiary thereof for the Participant and that is in effect on the date of
the onset of the Participant’s Permanent Disability unless the Committee
determines otherwise.

 

3



 

Exhibit 10.3

 

(m)         “Plan” shall mean the Viacom Inc. 2006 Long-Term Management
Incentive Plan, as amended and restated on April 12, 2007, and as may be further
amended from time to time.

(n)          “Restricted Share Units” shall mean the contractual right granted
to the Participant to receive shares of Class B Common Stock, subject to the
terms and conditions set forth in the Certificate and the Plan.

(o)          “Restricted Share Units Certificate” shall have the meaning set
forth in Section 1.1 hereof.

(p)          “Retirement” shall mean the resignation or termination of
employment after attainment of an age and years of service required for payment
of an immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however , that no resignation or termination
prior to a Participant’s 60th birthday shall be deemed a retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a termination of employment
for Cause after attainment of age 60 shall be deemed a retirement if the
Participant does not participate in a qualified defined benefit retirement plan
maintained by the Company or a Subsidiary.

(q)          “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.

(r)           “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1       No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant’s employment
at any time for any reason.

 

Section 4.2      Restriction on Transfer. The rights of the Participant with
respect to the Restricted Share Units shall not be transferable, except by will,
the laws of descent and distribution or beneficiary designation; provided that
the Committee may permit other transferability, subject to any conditions and
limitations that it may, in its sole discretion, impose. During a Participant’s
lifetime, the Participant’s rights with respect to any Restricted Share Units

 

4



 

Exhibit 10.3

 

may be exercised only by the Participant or by any transferee to whom the
Restricted Share Units has been transferred in accordance with the preceding
sentence.

 

Section 4.3      Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any payment made to the Participant, a Participant’s
estate or any permitted transferee or beneficiary an amount sufficient to
satisfy any federal, state, local and/or other tax withholding requirement. The
Company, in its discretion, may, as a condition to the settlement of the
Restricted Share Units, payment of the Dividend Equivalents or delivery of any
shares of Class B Common Stock, require that an additional amount be paid in
cash equal to the amount of any federal, state, local and/or other tax
withholding requirement or, alternatively, satisfy such tax withholding
requirement by withholding shares of Class B Common Stock subject to the
applicable Restricted Share Units and/or Dividend Equivalents.

 

Section 4.4     Stockholder Rights. The grant of Restricted Share Units under
the Certificate shall not entitle the Participant or a Participant’s estate, any
permitted transferee or beneficiary to any rights of a holder of shares of Class
B Common Stock, other than when and until the Participant, the Participant’s
estate, the permitted transferee or beneficiary is registered on the books and
records of the Company as a stockholder and shares are delivered to such party
upon settlement of the Restricted Share Units or payment of the Dividend
Equivalents. No adjustment shall be made for dividends or distributions or other
rights in respect of any shares of Class B Common Stock for which the record
date is prior to the date on which the Participant, a Participant’s estate or
any permitted transferee or beneficiary shall become the holder of such shares
of Class B Common Stock.

 

Section 4.5      No Restriction on Right of Company to Effect Corporate Changes.
Neither the Plan nor the Certificate shall affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

Section 4.6     Section 409A. If any provision of the Certificate contravenes
any regulations or Treasury guidance promulgated under Section 409A or could
cause the Participant to be required to recognize income for United States
federal income tax purposes with respect to any Restricted Share Units before
such Restricted Share Units are settled or to be subject to any additional tax
or interest under Section 409A, such provision of the Certificate may be
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without the imposition of any additional tax or
interest under Section 409A. Moreover, any discretionary authority that the
Board or the Committee may have pursuant to the Certificate shall not be
applicable to Restricted Share Units that are subject to Section 409A to the
extent such discretionary authority will contravene Section 409A.

 

5



 

Exhibit 10.3

 

Section 4.7      Amendment. The Committee shall have broad authority to amend
the Certificate without approval of the Participant to the extent necessary or
desirable (i) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (ii) to ensure that the Participant is not required to recognize
income for United States federal income tax purposes with respect to any
Restricted Share Units before such Restricted Share Units are settled and is not
subject to additional tax and interest under Section 409A with respect to any
Restricted Share Units.

 

Section 4.8      Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate and
the provisions of any employment agreement that is in effect and applicable to
the Participant with respect to the Restricted Share Units, the provisions of
such employment agreement shall be deemed controlling to the extent such
provisions are consistent with the provisions of the Plan and are more favorable
to the Participant than the provisions of the Certificate.

 

Section 4.9       Breach of Covenants. In the event that the Committee makes a
good faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, non-solicitation,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the Participant’s employment or
the one year period after termination of the Participant’s employment with the
Company or a Subsidiary for any reason, (i) the Participant shall be required to
return the shares of Class B Common Stock received by him or her in settlement
of the Restricted Share Units and the cash payment of the Dividend Equivalents
during the one year period prior to such breach or any time after such breach
occurs, or, if the shares of Class B Common Stock received in settlement of the
Restricted Share Units within the one year period prior to such breach were sold
by the Participant, return any proceeds realized on the sale of such shares of
Class B Common Stock prior to such breach or any time after such breach occurs
and (ii) any unvested Restricted Share Units shall be forfeited.

 

Section 4.10    Governmental Regulations. The Restricted Share Units shall be
subject to all applicable rules and regulations of governmental or other
authorities.

 

Section 4.11    Headings. The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.

 

Section 4.12   Governing Law. The Certificate and all rights hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

6

 

 